


110 HR 6961 IH: Healthcare Enhancement for Local

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6961
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Crowley
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  certain public employees a deduction for distributions from governmental plans
		  for health and long-term care insurance, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Healthcare Enhancement for Local
			 Public Servants Act of 2008.
		2.Distributions
			 from governmental plans for health and long-term care insurance allowed for
			 other public employees
			(a)In
			 general
				(1)Distributions
			 allowed for other public employeesParagraph (1) of section
			 402(l) of the Internal Revenue Code of 1986 (relating to distributions from
			 governmental plans for health and long-term care insurance) is amended by
			 striking retired public safety officer who makes the election described
			 in paragraph (6) and inserting retired public
			 employee.
				(2)Retired public
			 employee
					(A)Paragraph (4) of
			 section 402(l) of such Code is amended—
						(i)by
			 striking (B) Eligible retired public safety
			 officer.—The term eligible retired public safety
			 officer means and inserting the following:
							
								(B)Eligible retired
				public employee
									(i)In
				generalThe term
				eligible retired public employee means
									,
						(ii)by
			 inserting , public school personnel, or other public employee
			 after public safety officer in subparagraph (B), and
						(iii)by redesignating
			 subparagraph (C) as clause (ii), by moving such clause (as so redesignated) 2
			 ems to the right, and by inserting after such clause (as so redesignated) the
			 following new clauses:
							
								(iii)Public school
				personnelThe term
				public school personnel shall have the same meaning given such
				term by section 4151(10) of the elementary and secondary education Act of 1965
				(20 U.S.C. 7161(10)) whether employed by an institution of higher education (as
				defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001) or
				a local educational agency (as defined in section 9101 of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 7801(26)).
								(iv)Public
				employeeThe term public employee means any
				employee of a State, political subdivision of a State, or agency or
				instrumentality of a State or political subdivision of a
				State.
								.
						(3)Conforming
			 amendment
					(A)Subsection (l) of
			 section 402 of such Code (as amended by this section) is amended by striking
			 retired public safety officer in each place it appears and
			 inserting retired public employee.
					(B)Subparagraph (D)
			 of section 402(l)(4) of such Code is redesignated as subparagraph (C).
					(b)Effective
			 dateThe amendments made by this section shall apply to
			 distributions in taxable years beginning after December 31, 2008.
			3.Distribution
			 allowed as deduction rather than excluded from gross income
			(a)In
			 general
				(1)Deduction
			 allowedParagraph (1) of section 402(l) of the Internal Revenue
			 Code of 1986 is amended by striking gross income of such employee for
			 such taxable year does not include and all that follows through the
			 period at the end and inserting the following: there shall be allowed as
			 a deduction from gross income for the taxable year an amount equal to the
			 aggregate amount of distributions from an eligible retirement plan of the
			 individual in the taxable year to the extent that such amount does not exceed
			 the amount paid by such employee for qualified health premiums for such taxable
			 year.
				(2)Deduction with
			 respect to surviving spouseSubsection (l) of section 402 of such
			 Code is amended by striking paragraph (6) and inserting the following new
			 paragraph:
					
						(6)Special rule for
				surviving spouseIn the case
				of a deceased individual with respect to whom a deduction was allowed under
				paragraph (1) for the taxable year closed by reason of the individual’s death,
				the surviving spouse of such individual shall be treated as the employee with
				respect to the plan for purposes of paragraph (1) for all subsequent taxable
				years.
						.
				(b)Deduction allowed
			 whether or not taxpayer itemizesSubsection (a) of section 62 of
			 such Code is amended by inserting after paragraph (21) the following new
			 paragraph:
				
					(22)Distributions
				from governmental retirement plans for health and long-term care insurance for
				public employeesThe
				deduction allowed by section 402(l).
					.
			(c)Conforming
			 amendments
				(1)Paragraph (1) of section 402(l) of such
			 Code is amended by striking of the employee, his spouse, or dependents
			 (as defined in section 152).
				(2)Paragraph (2) of
			 section 402(l) of such Code is amended by striking The amount which may
			 be excluded from gross income for the taxable year by reason of paragraph
			 (1) and inserting The amount allowable as a deduction under
			 paragraph (1) for the taxable year.
				(3)Paragraph (3) of
			 section 402(l) of such Code is amended to read as follows:
					
						(3)Distributions
				must be included in gross incomeAn amount shall be treated as a
				distribution for purposes of paragraph (1) only to the extent that such amount
				is included in gross income for the taxable
				year.
						.
				(4)Paragraph (7) and
			 (8) of section 402(l) of such Code are each amended by striking The
			 amounts excluded from gross income and inserting Any amount
			 allowable as a deduction.
				(5)Subsection (a) of
			 section 403 of such Code is amended by striking paragraph (2).
				(6)Subsection (a) of
			 section 457 of such Code is amended by striking paragraph (3).
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 distributions in taxable years beginning after December 31, 2008.
			4.Further
			 modifications relating to 402(l)
			(a)In
			 general
				(1)Subsection (l) of
			 section 402 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
					
						(9)Cost-of-living
				adjustmentIn the case of
				taxable years beginning after December 31, 2009, the Secretary shall adjust the
				$3,000 amount under paragraph (2) at the same time and in the same manner as
				under section 415(d), except that the base period shall be the calendar quarter
				beginning July 1, 2008, and any increase under this paragraph which is not a
				multiple of $100 shall be rounded to the next lowest multiple of
				$100.
						.
				(2)Subparagraph (A) of section 402(l)(4) of
			 such Code (defining eligible retirement plan) is amended to read as
			 follows:
					
						(A)Eligible
				retirement planFor purposes
				of paragraph (1), the term eligible retirement plan means a plan
				described in—
							(i)subsection (c)(8)(B)(iii) (and is a governmental plan within the meaning of
				section 414(d)),
							(ii)subsection
				(c)(8)(B)(iv) (and is maintained by an employer which is a State, a political
				subdivision of a State, or an agency or instrumentality of a State or political
				subdivision of a State),
							(iii)subsection
				(c)(8)(B)(v), or
							(iv)subsection
				(c)(8)(B)(vi) (and is maintained by an employer which is a State, a political
				subdivision of a State, or an agency or instrumentality of a State or political
				subdivision of a
				State).
							.
				(3)Subparagraph (C) of
			 section 402(l)(4) of such Code (as redesignated by this Act) is amended—
					(A)by inserting
			 (as defined in section 152, determined without regard to subsections
			 (b)(1), (b)(2), and (d)(1)(B) thereof) after dependents,
			 and
					(B)by striking
			 insurance.
					(4)(A)Subparagraph (B) of
			 section 402(l)(4) of such Code is amended by striking normal retirement
			 age and inserting normal retirement date.
					(B)Paragraph (4) of section 402(l) of
			 such Code is amended by adding at the end the following new
			 subparagraph:
						
							(D)Normal
				retirement dateThe term
				normal retirement date means the earliest date on which the
				individual may retire and receive a retirement benefit from the governmental
				plan which is not reduced by reason of the individual’s age or years of
				service.
							.
					(5)Paragraph (5) of
			 section 402(l) of such Code is amended to read as follows:
					
						(5)Related plans
				treated as 1 planFor
				purposes of this subsection, all eligible retirement plans of an employer shall
				be treated as a single
				plan.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 distributions in taxable years beginning after December 31, 2008.
			
